                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

CNSP, INC. doing business as NMSURF,

       Plaintiff,

vs.                                                  Civ. No. 17-355 KG/SCY

ALAN M. WEBBER,
RENEE VILLAREAL, SIGNE I. LINDELL,
PETER IVES, CAROL ROMERO-TVIRTH,
CHRIS RIVERA, ROMAN ABEYTA,
MICHAEL HARRIS, JOANNE VIGIL COPPLER,
in their official capacities as mayor and city
council members of the City of Santa Fe,
respectively,

       Defendants.

                                                 ORDER

       This matter comes before the Court upon Plaintiff’s Motion for Leave to File Surreply to

the Motion to Dismiss Briefing, filed June 25, 2019. (Doc. 78). Defendants have not responded

to the motion. The failure to respond to the “motion within the time prescribed for doing so

constitutes consent to grant the motion.” D.N.M. LR-Civ. 7.1(b).

       IT, THEREFORE, IS ORDERED that

       1.   Plaintiff’s Motion for Leave to File Surreply to the Motion to Dismiss Briefing (Doc.

78) is granted; and

       2. Plaintiff may file its surreply no later than August 7, 2019.




                                                     _______________________________
                                                     UNITED STATES DISTRICT JUDGE
